Citation Nr: 1810590	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-02 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a rating decision that denied entitlement to an earlier effective date for individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to a rating in excess of 70 percent for service-connected schizophrenia, undifferentiated type, with strong paranoid features.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to November 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

Given the ultimate disposition of the current appeal, the Veteran and his representative are advised that, to the extent that it is their desire to file a motion for CUE in a Board decision, their attention is directed to the regulations concerning the filing requirements for such motions.  See 38 C.F.R. § 20.1400 (2017).


FINDINGS OF FACT

1.  In December 2015, before the Board promulgated a decision, the Veteran submitted a letter expressing the desire to withdraw from appellate review the issue of entitlement to an increased rating for service-connected schizophrenia, undifferentiated type, with strong paranoid features.

2.  The Veteran has not adequately set forth allegations of CUE in a rating decision, the legal or factual basis for such allegations of error, or why the result would have been manifestly different but for the errors.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of his claim for entitlement to an increased rating for service-connected schizophrenia, undifferentiated type, with strong paranoid features have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The claim of CUE in a rating decision that denied entitlement to an earlier effective date for TDIU is dismissed without prejudice.  38 U.S.C.A. §§ 5109A, 5121A (2012); 38 C.F.R. § 3.105(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a).  However, these provisions are not applicable where the law, and not the underlying facts or development of the facts is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Board finds that such is the case here, as application of pertinent provisions of the law and regulations will determine the outcome.  Because no additional evidentiary development would change the outcome of the claim, no additional notice or assistance on the part of VA is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Withdrawn Claim

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Board notes that it is unclear whether the RO ever issues a rating decision addressing the Veteran's claim for an increased rating for schizophrenia or whether he submitted a notice of disagreement.  However, the RO addressed this claim in a statement of the case and the Veteran submitted a substantive appeal disagreeing with all issues in the statement of the case, the Board will take jurisdiction of this issue.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

In a December 2016 letter, the Veteran's representative asked that the Board withdraw the Veteran's request for an increased rating for service-connected schizophrenia.  The Veteran also submitted a statement dated December 2015 indicating that he no longer wished to pursue his appeal of an increased evaluation for schizophrenia.  

Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to an increased rating for schizophrenia.

III.  Dismissed Claim

The Veteran claims CUE in a prior rating decision.  

Under 38 C.F.R. § 3.105(a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

In order to reasonably raise a claim of clear and unmistakable error, the claimant must provide some degree of specificity as to what the alleged error is.  See Simmons v. Principi, 17 Vet. App. 104, 114 (2003); Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  In order to show that CUE occurred, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).   If a claimant fails to adequately plead a CUE claim, the proper remedy is to dismiss the challenge without prejudice.

The Veteran wrote in July 2012 the he was disagreeing with the BVA decision of June 24, 1976.  He argued that the decision made clear and unmistakable errors and identified three separate errors.  The Veteran was contacted in August 2012 to clarify what benefit he was claiming.  The RO indicated the Veteran was claiming CUE in the Board's June 1976 decision and the Board's April 1993 decision.  However, the RO appeared to be quoting the issues directly from the Board's December 2010 decision.  The Veteran wrote a letter in September 2012 and stated that he was claiming CUE on previous BVA and VARO decisions.  The RO interpreted the Veteran's statements as a claim for CUE in the prior final denial of entitlement to an earlier effective date for TDIU.  The Veteran provided no further guidance in his notice of disagreement or substantive appeal.  His representative also did not address with specificity what the Veteran was claiming in the January 2018 informal hearing presentation.  

The Board concludes that the Veteran has not pled with sufficient specificity his claim of CUE.  The Veteran's original July 2012 letter identified CUE in a June 1976 Board decision.  The Board has original jurisdiction to determine whether CUE exists in a prior final Board decision.  38 C.F.R. § 20.1400 (2017).  The RO has no jurisdiction over motions for CUE in a Board decision and cannot adjudicate them.  Thus, any allegation of error in a previous Board decision must be made in a motion to the Board for revision of a previous Board decision, not in a claim at the RO level.  The RO acknowledged this and informed the Veteran of this fact in the December 2013 statement of the case.  

The Veteran's September 2012 letter identified CUE in previous BVA and RO decisions, but failed to identify which decision or the grounds for alleging CUE.  The RO interpreted the Veteran's claim as alleging error in a June 2001 Board decision that denied entitlement to an earlier effective date for the grant of TDIU.  However, like the decision identified by the Veteran in the July 2012 letter, that is a claim for CUE in a Board decision that must be filed with the Board.  In correspondence from December 2015 and January 2018, the Veteran's representative provided no assistance in identifying with specificity which RO decision contained the alleged CUE.  To the extent that the Veteran's correspondence can be read to assert CUE in a related rating decision prior to the Board's June 1976 decision or June 2001 decision, these rating decisions are subsumed by the Board's subsequent decisions.  38 C.F.R. § 20.1104.  A clear and unmistakable error review of RO decisions subsumed into a Board decision does not exist as a matter of law.  Wright v. Brown, 9 Vet. App. 300 (1996).

In summary, the Veteran has not alleged specific error with a rating decision and has not filed a motion with the Board to review a prior decision based on the grounds of CUE.  As the Veteran has not plead with specificity an allegation of CUE in a prior rating decision that denied entitlement to an earlier effective date for TDIU, the Veteran's appeal must be dismissed without prejudice.  Simmons, 17 Vet. App. at 114.








	(CONTINUED ON NEXT PAGE)
ORDER

The appeal of the issue of entitlement to an increased rating for service-connected schizophrenia, undifferentiated type, with strong paranoid features is dismissed. 

The claim of CUE in a rating decision that denied entitlement to an earlier effective date for TDIU is dismissed without prejudice.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


